Title: To Thomas Jefferson from James Bowdoin, 23 October 1785
From: Bowdoin, James
To: Jefferson, Thomas



Sir
Boston October 23d. 1785.

Proposals having been made by the Marquis de Lafayette for a Commercial Establishment between this Country and France; I beg Leave to recommend to your Excellency’s Patronage and good Offices Mr. Nathl. Barrett, the Gentleman to whose Care the  Merchants here, Confiding in his Integrity and Judgment, have Committed the Negotiation.
The Object, the admission of American Oil into France, for their manufactures, is very important, and must if Obtained, prove extensively beneficial.
Monsr. Sangrain has suggested the Expediency of a Company for this purpose, but the State of Trade, and the usual mode of conducting it here, do not admit of such a plan.
It is Mr. Barrett’s design to procure, if practicable, an Extension of the same benefits to individuals, as are offered to a Company.
If he succeeds, I apprehend the advantages would, in that case, be as great to the People and Goverment of France, as in the Way proposed.
As your attention to this business, and Influence for effecting it, may be of substantial Service to this Commonwealth, and the United States in general, I make no doubt it will give you real pleasure to have an opportunity of Exerting them for so important a purpose.
I have the honour to be, with Sentiments of the most perfect Esteem Sir, Your Excellency’s Most Obedt. & very humbl. Servt.,

James Bowdoin

